10-1519-pr
         Ward v. LeClaire

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of June, two thousand eleven.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                DEBRA ANN LIVINGSTON,
 8                GERARD E. LYNCH,
 9                         Circuit Judges.
10
11
12
13       KENNETH WARD,
14
15                                     Plaintiff-Appellant,
16
17                      -v.-                                                10-1519-pr
18
19       LUCIEN LECLAIRE, JR., Acting Commissioner, THOMAS G. EAGEN,
20       Director of Central Office Review Committee, LAWRENCE SEARS,
21       Superintendent, Franklin Correctional Facility, J.D. DEMARS,
22       Deputy Superintendent of Programs, R. BOYEA, IGP Supervisor,
23       GLENN GOORD, DOCS Commissioner, M. DUTIL, Correctional
24       Officer, BRIAN FISCHER, Commissioner, K. HABECK, Deputy
25       Superintendent of Administration, T. DUMAS, Registered Nurse,
26       D.A. ROCK, Deputy Superintendent of Security,
27
28                                     Defendants-Appellees,
29
30       RICHARD SAVAGE, Superintendent, Gowanda Correctional Facility,
31       J. MELENDEZ, Deputy Superintendent of Programs, LINDA JANISH,
32       BOYCE, R. MAHONEY, Deputy Superintendent of Administration,
33       WALDMILLER, Correctional Officer, RIGGTIONE, Correctional
 1   Officer, HESSEL, Correctional Officer,
 2
 3                     Defendants.
 4
 5
 6
 7
 8   FOR APPELLANT:    Kenneth Ward, pro se, Rochester, NY.
 9
10   FOR APPELLEE:     Kate H. Nepveu, Assistant Solicitor
11                     General (Barbara D. Underwood, Solicitor
12                     General, Andrea Oser, Deputy Solicitor
13                     General, on the brief,), for Eric T.
14                     Schneiderman, Attorney General of the
15                     State of New York, Albany, NY.
16
17        Appeal from an order of the United States District
18   Court for the Northern District of New York (Suddaby, J.).
19
20       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

21   AND DECREED that the appeal is DISMISSED.

22       Plaintiff-appellant Kenneth Ward, pro se, appeals from

23   an order of the United States District Court for the

24   Northern District of New York (Suddaby, J.), which denied

25   defendants’ motion for summary judgment with regard to

26   Ward’s Eighth Amendment conditions-of-confinement claim

27   against defendant Dutil, but granted defendants’ motion for

28   summary judgment with regard to all of Ward’s other claims.

29   We assume the parties’ familiarity with the underlying

30   facts, the procedural history, and the issues presented for

31   review.

32

                                     2
1        Upon review, we have determined that we lack appellate

2    jurisdiction over Ward’s appeal.   An order granting partial

3    summary judgment like the one Ward challenges in this appeal

4    is not a final order for purposes of 28 U.S.C. § 1291.    See

5    Petrello v. White, 533 F.3d 110, 113-14 (2d Cir. 2008);

6    Geneva Pharm. Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485,

7    494-95 (2d Cir. 2004).   Nor did the district court expressly

8    enter a partial final judgment for any of the dismissed

9    claims or parties pursuant to Rule 54(b) of the Federal

10   Rules of Civil Procedure.   See Petrello, 533 F.3d at 113.

11   Moreover, no other basis for appellate jurisdiction has been

12   demonstrated.   See 28 U.S.C. § 1292(a), (b); see also

13   Whiting v. Lacara, 187 F.3d 317, 319–20 (2d Cir. 1999).

14       For the foregoing reasons, the appeal is hereby

15   DISMISSED for lack of appellate jurisdiction.

16
17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe, Clerk
19
20




                                   3